Citation Nr: 0507882	
Decision Date: 03/17/05    Archive Date: 03/30/05

DOCKET NO.  03-18 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant had active service from August 1965 to August 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  In that determination, the RO inter 
alia denied service connection for post-traumatic stress 
disorder (PTSD).  The appellant disagreed and this appeal 
ensued.  

In his June 2003 substantive appeal, the appellant asked for 
a local RO hearing to present testimony and evidence.  By a 
July 2003 letter, the RO informed the appellant of a 
scheduled hearing in November 2003.  He failed to report for 
the hearing.  

The appellant also expressed disagreement with an April 2003 
rating decision that denied service connection for 
hypertension, and service connection for arthritis and a 
sinus disorder, each as secondary to exposure to herbicide 
agents in Vietnam.  The RO issued a February 2004 statement 
of the case on these issues, though the appellant has not 
perfected an appeal by submitting a timely substantive 
appeal.  See 38 C.F.R. § 20.200 (2004) (appeal consists of a 
notice of disagreement and, after issuance of a statement of 
the case, a timely filed substantive appeal).  Therefore, the 
issue for appellate review is limited to that stated on the 
title page of this decision.  


FINDING OF FACT

The medical evidence of record does not include a diagnosis 
of PTSD or any indication of a complaint or treatment of 
PTSD.  




CONCLUSION OF LAW

PTSD was not incurred in or aggravated during active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. 
§ 3.303, 3.304(f) (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Analysis

The appellant contends he has PTSD that is related to his 
service in Vietnam from March 1966 to March 1967.  There he 
served as a wheeled vehicle mechanic with Company A of the 
101st Combat Aviation Battalion and with the 336th Aviation 
Company.  He maintains he experienced mortar attacks almost 
every night between 0100 and 0130 (between 1:00 a.m. and 1:30 
a.m.) for five or six months, and then intermittently for the 
remainder of his one year in Vietnam.  

Based on these in-service events, the appellant filed this 
claim in September 2002 seeking service connection for PTSD.  
Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  It generally requires medical 
evidence of a current disability, medical or lay evidence of 
in-service incurrence or aggravation of a disease or injury, 
and medical evidence linking the current disability to that 
in-service disease or injury.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2004); Pond v. West, 12 Vet. 
App. 341, 346 (1999); Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The establishment of service connection for PTSD has specific 
requirements, including (1) medical evidence diagnosing the 
condition in accord with 38 C.F.R. § 4.125(a) (2003); (2) a 
link, established by medical evidence, between current 
symptoms and an in-service  stressor; and (3) credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the appellant 
engaged in combat with the enemy and the claimed stressor was 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor was consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
appellant's lay testimony alone could establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2003) and 38 C.F.R. § 4.125 (2003) (requiring 
PTSD diagnoses to conform to the criteria in AMERICAN 
PSYCHIATRIC ASSOCIATION, DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS (4th ed. 1994) (DSM-IV)); Gaines v. West, 11 Vet. 
App. 353, 357 (1998); Cohen (Douglas) v. Brown, 10 Vet. App. 
128 (1997).  

Effective March 7, 2002, VA amended the regulatory criteria 
to clarify the type of evidence relevant in corroborating a 
claimant's statement regarding the occurrence of a stressor 
resulting from a personal assault.  67 Fed. Reg. 10,330 (Mar. 
7, 2002).  The appellant has not alleged a stressor based on 
a personal assault, and the amended criteria did not alter 
the criteria of section 3.304(f) governing claims of PTSD 
based on stressors of the type alleged by the appellant.  See 
67 Fed. Reg. 10,330, 10,331 (Mar. 7, 2002) (the final rule 
retained existing provisions concerning the establishment of 
PTSD claims related to combat).  

The initial element of the claim requires a diagnosis of PTSD 
in accord with 38 C.F.R. § 4.125(a) (2004).  A review of the 
record, however, reveals not a single instance of a medical 
professional diagnosing PTSD.  There are private clinical 
records from a variety of sources.  Separate bundles of such 
records in the claims file, regarding private medical 
treatment from July to August 1994, from February 2000 to 
March 2001, from December 1996 to September 2002, in February 
2003, from October 1969 to June 2003, from May 2000 to August 
2003, and in March 2003, are silent as to any complaints, 
findings, or diagnoses of PTSD, or of any other psychiatric 
disorder.  Similarly, bundles of VA clinical records, from 
November 2002 to March 2003, in May 2003, and from February 
2003 to March 2004, are silent as to any complaints, 
findings, or diagnoses of PTSD or any other psychiatric 
disorder.  The record also includes a copy of an October 1994 
decision of the Social Security Administration that granted a 
period of disability from March 1994.  None of the reasons 
stated in this decision, though, indicated the appellant had 
a diagnosis of PTSD or that the claim was based in any way on 
a psychiatric disorder.  The appellant in his application of 
September 2002 provided no specific information as to when he 
was diagnosed with PTSD or where he had received treatment 
for the disorder.  

Though PTSD is claimed, there is no indication of a diagnosis 
of the disorder.  Standing alone, his contentions are 
insufficient to serve as a diagnosis in accord with 38 C.F.R. 
§ 4.125(a) (2004).  See e.g., Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992) (a diagnosis is a medical question, 
and an individual's qualification to render a diagnosis 
requires a foundation in medical expertise).  Therefore, the 
evidence does not satisfy the initial requirement of a claim 
of service connection for PTSD, namely a diagnosis of PTSD in 
accord with section 4.125(a).  As the evidence does not 
satisfy the initial element of the claim, there is no purpose 
in proceeding to the remaining elements of the claim (which 
require a determination as to whether the appellant engaged 
in combat with the enemy or verification of claimed in-
service stressors, and an opinion as to the medical nexus 
between a diagnosis and those verified stressors), for these 
questions are pertinent only in the presence of a valid 
diagnosis.  In the absence of proof of a present disability, 
the claim is not valid.  Brammer v. Derwinski, 3 Vet. App. 
223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the establishment of service connection 
for PTSD.  

II.  Notice and Assistance Obligations

VA has a duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim and a duty to 
assist in obtaining such information or evidence.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 3.326 (2004). 

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'   s possession that pertains to the claim, 
or something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  
Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 115 
(2004) (granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)),; see also Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Pelegrini II  held, in part, that a notice as 
required by 38 U.S.C.A. § 5103(a) (West 2002) must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  In this case, the initial AOJ decisions were 
made after November 9, 2000, the date the VCAA was enacted.  

In letters to the appellant dated in October 2002 and 
November 2002, the RO discussed the evidence required to 
substantiate the claim of service connection for PTSD, 
including the need for medical evidence of a current 
diagnosis of PTSD.  After the appellant disagreed with the 
initial determination in the case, the RO sent him a February 
2003 letter describing the appellate review process.  The 
appellant asked for a local hearing, and the RO sent him a 
letter in July 2003 notifying him of the date, time, and 
place of the hearing in November 2003.  The appellant failed 
to report for the hearing.  In a May 2003 statement of the 
case and in a December 2003 supplemental statement of the 
case, the RO listed the evidence considered, the legal 
criteria for evaluating the claim, and the analysis of the 
facts as applied to those criteria, thereby again informing 
the appellant of the information and evidence necessary to 
substantiate the claim.  The RO sent to appellant an April 
2004 letter telling him the case was being sent to the Board 
and that he could submit additional evidence if he desired.  
Though his representative provided statements in April 2004 
and January 2005, no additional information or evidence has 
been submitted regarding a current medical diagnosis of PTSD, 
the central fact in the adjudication of this claim.  There is 
no indication that additional notification of the types of 
evidence needed to substantiate the claims, or of VA's or the 
appellant's responsibilities with respect to the evidence, is 
required.  See Quartuccio, 16 Vet. App. at 187.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claim.  The RO notified him of 
the need for information or evidence concerning the claim.  
In response, he identified the sources of his treatment for a 
seizure disorder and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claim, of the information 
and evidence he was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in his possession 
pertinent to the claim.  There is no indication that 
additional notification of the types of evidence needed to 
substantiate the claim, or of VA' s or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2004).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefits sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2004).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2004).  The evidence of record 
includes the service medical and personnel records, VA and 
private treatment records, and documents received on multiple 
occasions from the appellant and his representatives.  The 
RO made reasonable efforts to obtain relevant records 
adequately identified by the appellant.  It appears that all 
evidence identified by the appellant relative to the claims 
have been obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  The appellant has not been afforded a VA examination 
to determine whether the appellant has PTSD, for there is no 
indication in the record that he has PTSD.  The appellant's 
representative argues in a January 2005 statement such an 
examination is required.  However, where, as in this case, 
the record contains no competent evidence that the appellant 
currently has PTSD, a medical examination is not necessary.  
Wells v. Principi, 326 F. 3rd. 1381 (Fed. Cir. 2003).  

There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2004).  On appellate review, 
there are no areas in which further development is needed.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is denied.  



	                        
____________________________________________
	J. E. DAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


